Citation Nr: 1444593	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1. An unappealed July 2006 rating decision last denied service connection for PTSD.

2. Additional evidence received since the July 2006 rating decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for PTSD. 

3. The Veteran has been diagnosed with PTSD medically linked to an established in-service stressor related to engaging in combat with the enemy.


CONCLUSIONS OF LAW

1. The July 2006 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been submitted to reopen the service connection claim for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for PTSD.  Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons, the Board finds that reopening is warranted.

Service connection for PTSD, among other claimed psychiatric disorders, was originally denied in a July 2006 rating decision.  The Veteran did not appeal this decision.  See 38 C.F.R. §§ 20.200, 20.302 (2013) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  Moreover, new and material evidence was not received within one year of the date of mailing of the July 2006 rating decision; the evidence on which the reopening of this claim is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2013) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the July 2006 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  The new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection was denied in the July 2006 rating decision, in part, because a PTSD diagnosis had not been established.  The Veteran submitted an evaluation from a private psychologist dated September 2011 diagnosing him with PTSD.  This evaluation is new evidence as it had not been previously submitted to VA and is also material evidence because it goes to establishing the Veteran's PTSD diagnosis, which is necessary to substantiate his claim for service connection.  See 38 C.F.R. § 3.304(f).  Finally, this new evidence is neither cumulative nor redundant of the evidence of record in July 2006, which did not show a diagnosis of PTSD at the time.  Therefore, the Board finds that reopening the claim for service connection of PTSD is warranted.  38 C.F.R. § 3.156(a).

II.  Service Connection

The Veteran's claim is based on his contention that his PTSD resulted from his combat experiences while serving in the Republic of Vietnam.  For the following reasons, the Board finds that service connection for PTSD is established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  However, in the specific circumstances enumerated in § 3.304(f), the Veteran's statements alone may be sufficient to establish the in-service stressor.

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In this matter, all three elements to establish service connection have been satisfied.  First, the Veteran has been diagnosed with PTSD by a private psychologist in a September 2011 private examination.  Although the examination report does not specify that the diagnosis was made in accordance with the DSM-IV, it is presumed to have been rendered in accordance with the DSM-IV criteria, as required under § 3.304(f) and § 4.125(a).  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Second, the private psychologist noted that there is a "concrete nexus" between the Veteran's PTSD and the "horrific experiences" he had while serving in Vietnam.  Thus, the Board finds that the Veteran's September 2011 private examination report constitutes probative evidence of a diagnosis of PTSD in accordance with the DSM-IV, as well as a nexus between the Veteran's PTSD and the in-service stressor. See 38 C.F.R. § 3.304(f).

The Board notes that an October 2011 VA examination report reflects an examiner's finding that while the Veteran had some symptoms of PTSD, they were below the threshold for a diagnosis of PTSD in accordance with the DSM-IV criteria.  However, after weighing the probative value of the private examination and the VA examination, the Board finds that the VA examination does not outweigh the private examination on the issue of the Veteran's diagnosis of PTSD.  Essentially, the VA examination seems to differ from the private psychologist's findings with regard to how the Veteran's reported symptoms were evaluated or interpreted.  In this respect, the evaluations may have been effected by the Veteran's behavior, as noted by the private psychologist.  More specifically, the private psychologist noted that the Veteran seems try to hide his symptoms and that his cognition "may cause him to reveal himself with less severity than his actual affectual response does."  Consequently, the Board finds that the evidence is in relative equipoise on this issue, and resolves reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Finally, as to verification of an in-service stressor, when the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

The phrase "engaged in combat with the enemy" means that the veteran must have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  Certain military citations can constitute sufficient evidence that a particular veteran engaged in combat, absent evidence to the contrary.  See VAOPGCPREC 12-99.  Such citations are awarded primarily or exclusively for circumstances relating to combat.  Id.  The Veteran's DD 214 reflects that he was awarded the National Defense Service Medal, Vietnam Service Medal, Meritorious Unit Citation, and Good Conduct Medal.  However, none of these citations are awarded primarily or exclusively for combat service.  See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, 1.D.13.d (listing combat decorations based on which VA will presume that the Veteran engaged in combat with the enemy); Manual of Military Decorations and Awards (Department of Defense, September 1996).  Thus, they do not constitute sufficient evidence that the Veteran engaged in combat with the enemy.  

When one or more military citations are not sufficient to establish combat service, a determination that a veteran engaged in combat with the enemy may still be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (citing Gaines v. West, 11 Vet. App. 353, 359 (1998)).  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each item in light of the benefit-of-the-doubt standard.  Id.  The Veteran's assertions of combat service may not be ignored, but must be evaluated along with all other relevant evidence.  Id. 

The Veteran has stated several times, including at the September 2011 private examination, that he was stationed in Vietnam to work on helicopters, and that while in Vietnam he fired at enemy soldiers and may have killed them, although he was not sure.  He stated that one of his cousins was killed in front of him, and that his unit was attacked almost nightly for four months by rocket fire and artillery.  
The Veteran's service department records confirm that he was stationed in the Republic of Vietnam for several months during the Vietnam Era.  More specifically, his service treatment records indicate that he was in Vietnam at least from April 1969 to June 1969.  See 38 C.F.R. § 3.2(f) (2013).  In addition, the Veteran's DD-214 Form lists his last duty assignment and major command as being with the 101st Airborne Division and his MOS as air frame repairman.  This evidence supports the Veteran's lay statements as to his participation in combat.  Thus, based on the evidence presented and resolving reasonable doubt in favor of the Veteran, the Board finds that he engaged in combat with the enemy.  VAOPGCPREC 12-99 (October 18, 1999); Gaines, 11 Vet. App. at 359.  Therefore, the Veteran's lay statements establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2).

Accordingly, the Board finds that the evidence is at least in equipoise as to whether the three service connection elements under section 3.304(f) have been satisfied. Therefore, the benefit-of-the-doubt rule applies, and service connection for PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


